Name: Commission Regulation (EC) No 1788/2001 of 7 September 2001 laying down detailed rules for implementing the provisions concerning the certificate of inspection for imports from third countries under Article 11 of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: cooperation policy;  marketing;  tariff policy;  cultivation of agricultural land;  agricultural activity;  foodstuff
 Date Published: nan

 Avis juridique important|32001R1788Commission Regulation (EC) No 1788/2001 of 7 September 2001 laying down detailed rules for implementing the provisions concerning the certificate of inspection for imports from third countries under Article 11 of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 243 , 13/09/2001 P. 0003 - 0014Commission Regulation (EC) No 1788/2001of 7 September 2001laying down detailed rules for implementing the provisions concerning the certificate of inspection for imports from third countries under Article 11 of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 436/2001(2), and in particular Article 11(3)(b) and (4) thereof,Whereas:(1) It is necessary to determine a procedure in order to coordinate at Community level certain controls on products imported from third countries in view of these products being marketed with indications referring to the organic production method.(2) For products imported under the procedure established in Article 11(1) of Regulation (EEC) No 2092/91, the content of the certificate of inspection is foreseen in that Article. For products imported under the procedure established in Article 11(6) of Regulation (EEC) No 2092/91, there is no such provision. It is therefore necessary to extend the use of that certificate to products imported under Article 11(6) in order to ensure that these products were manufactured according to production rules equivalent to those laid down in Article 6 of Regulation (EEC) No 2092/91 and were subject to inspection measures of equivalent effectiveness to those referred to in Articles 8 and 9, and such inspection measures were permanently and effectively applied in the third country concerned.(3) Commission Regulation (EEC) No 3457/92(3) established a certificate of inspection for products imported from third countries according to the provisions laid down in Article 11(1) of Regulation (EEC) No 2092/91. For reasons of clarity the said Regulation (EEC) No 3457/92 will be replaced by this Regulation.(4) This Regulation shall apply without prejudice to the inspection system in Articles 8 and 9 of Regulation (EEC) No 2092/91 and in Annex III, Sections B and C, thereto.(5) This Regulation shall apply without prejudice to the Community customs provisions and any other provisions governing importation of products referred to in Article 1 of Regulation (EEC) No 2092/91 for marketing in the Community.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 11. This Regulation defines detailed rules with regard to the certificate of inspection required pursuant to Article 11(1)(b) and (3) of Regulation (EEC) No 2092/91 and with regard to the submission of such certificate for imports undertaken in accordance with the provisions of Article 11(6) of the same Regulation.2. This Regulation shall not apply to products which:- are not intended for release for free circulation in the Community in unaltered state or after processing,- are admitted free of import duties in accordance with Council Regulation (EEC) No 918/83(4) setting up a Community system of reliefs from customs duty. However, the Regulation shall apply to products admitted free of import duties in accordance with Articles 39 and 43 of Regulation (EEC) No 918/83.Article 2For the purposes of this Regulation:1. "certificate of inspection": shall mean the certificate of inspection that covers a consignment and is foreseen by Article 11(1)(b) of Regulation (EEC) No 2092/91 and by Article 3, Article 4 and Annex I of this Regulation;2. "consignment": shall mean a quantity of products under one or more Combined Nomenclature Codes, covered by a single certificate of inspection, conveyed by the same means of transport and coming from the same third country;3. "verification of the consignment": shall mean the verification by the relevant Member States' authorities of the certificate of inspection to satisfy Article 4(2), and, where these authorities consider appropriate, of the products in relation to the requirements of Regulation (EEC) No 2092/91;4. "release for free circulation in the Community": shall mean the clearance given by the customs authorities to allow a consignment free movement within the Community;5. "relevant Member States' authorities": shall mean the customs authorities or other authorities, defined by the Member State.Article 3Article 11(1)(b), regarding the requirements of issuing the certificate of inspection and Article 11(3) of Regulation (EEC) No 2092/91, shall apply for release for free circulation in the Community of products referred to in Article 1 of Regulation (EEC) No 2092/91, whether these products are imported in order to be marketed pursuant to Article 11(1) or (6) of that Regulation.Article 41. The release for free circulation in the Community of a consignment of products referred to in Article 1 of Regulation (EEC) No 2092/91 shall be conditional on:(a) the submission of an original certificate of inspection to the relevant Member State's authority, and(b) on the verification of the consignment by the relevant Member State's authority and the endorsement of the certificate of inspection in accordance with paragraph 11.2. The original certificate of inspection shall be established in accordance with paragraphs 3 to 10 hereunder and the model and the notes of Annex I.3. The certificate of inspection shall be issued by:(a) the authority or body in the third country mentioned for the third country concerned in the Annex to Commission Regulation (EEC) No 94/92(5), or(b) the authority or body which has been accepted for issuing the certificate of inspection under the procedure laid down in Article 11(6) of Regulation (EEC) No 2092/91.4. The authority or body issuing the certificate of inspection shall:(a) only issue the certificate of inspection and endorse the declaration in box 15, after it has carried out a documentary check on the basis of all relevant inspection documents, including in particular the production plan for the products concerned, transport documents and commercial documents, and after the authority or body has either made a physical check of the consignment concerned before it is expedited from the third country of dispatch, or has received an explicit declaration of the exporter declaring that the consignment concerned has been produced and/or prepared in accordance with the provisions which are implemented by the authority or body concerned in respect of the import and marketing in the European Community of products referred to in Article 1 of Regulation (EEC) No 2092/91 in accordance with Article 11(1) or (6) of that Regulation;(b) give a serial number to each issued certificate and keep a register of the delivered certificates.5. The certificate of inspection shall be drawn up in one of the official languages of the Community and filled in, except for the stamps and signatures, either entirely in capital letters or entirely in typescript.The certificate of inspection shall preferably be in one of the official languages of the Member State of destination. Where necessary, the relevant Member State's authorities may request a translation of the certificate of inspection in one of its official languages.Uncertified alterations or erasures shall invalidate the certificate.6. The certificate of inspection shall be made in one single original.The first consignee or, where relevant, the importer may make a copy for the purpose of informing the inspection authority or body in accordance with Section C, point 3, of Annex III to Regulation (EEC) No 2092/91. Any such copy shall carry the indication "COPY" or "DUPLICATE" printed or stamped thereon.7. The certificate of inspection in paragraph 3(b) shall, at the time it is submitted in accordance with paragraph 1, include in box 16 the declaration of the competent authority in the Member State which granted the authorisation according to the procedure in Article 11(6) of Regulation (EEC) No 2092/91.8. The competent authority in the Member State which granted the authorisation may delegate the competence for the declaration in box 16 to the inspection authority or body inspecting the importer in accordance with Articles 8 and 9 of Regulation (EEC) No 2092/91, or to the authorities defined as the Member State's relevant authorities.9. The declaration in box 16 is not required:(a) when the importer presents an original document, issued by the competent authority of the Member State which granted the authorisation in accordance with Article 11(6) of Regulation (EEC) No 2092/91, and demonstrating that the consignment is covered by that authorisation, or(b) when the Member State's authority, which granted the authorisation in Article 11(6), has given satisfactory evidence that the consignment is covered by that authorisation, directly to the authority in charge of the verification of the consignment. This procedure of direct information is optional for the Member State which granted the authorisation.10. The document giving the evidence required for in subparagraphs 9(a) and (b), shall include:- the reference number of the import authorisation and the date of expiration of the authorisation,- the name and address of the importer,- the third country of origin,- the details of the issuing body or authority, and, where different, the details of the inspection body or authority in the third country,- the names of the products concerned.11. At the verification of a consignment of products referred to in Article 1 of Regulation (EEC) No 2092/91, the original certificate of inspection shall be endorsed by the relevant Member State's authorities in box 17 and returned to the person who submitted the certificate.12. The first consignee shall, at the reception of the consignment, complete box 18 of the original of the certificate of inspection, to certify that the reception of the consignment has been carried out in accordance with Section C, point 7, of Annex III to Regulation (EEC) No 2092/91.The first consignee will then send the original of the certificate to the importer mentioned in box 11 of the certificate, for the purpose of the requirement of Article 11(3)(a) of Regulation (EEC) No 2092/91, unless the certificate has to further accompany the consignment for a preparation referred to in Article 5(1) of the present Regulation.Article 51. Where, under a suspensive customs procedure under Council Regulation (EEC) No 2913/92(6) establishing the Community Customs Code, a consignment coming from a third country is intended to be submitted in a Member State, before its release for free circulation in the Community, to one or more preparations as defined in Article 4(3) of Regulation (EEC) No 2092/91 and which may be carried under Articles 522(1) and 552(1)(a)(iv) of Commission Regulation (EEC) No 2454/93(7) laying down provisions for the implementation of Regulation (EEC) No 2913/92, the consignment must be subject, before the first preparation is carried out, to the measures referred to in Article 4(1) of the present Regulation.The preparation can include operations such as:- packaging or re-packaging, or- labelling concerning the presentation of the organic production method.After this preparation, the endorsed original of the certificate of inspection shall accompany the consignment, and will be presented to the relevant Member State's authority to comply with Article 4(1) in view of the release for free circulation of the consignment.After this procedure, the original of the certificate of inspection is, where relevant, returned to the importer of the consignment, mentioned in box 11 of the certificate to fulfil the requirement of Article 11(3)(a) of Regulation (EEC) No 2092/91.2. Where, under a suspensive customs procedure pursuant to Council Regulation (EEC) No 2913/92, a consignment coming from a third country is intended to be submitted in a Member State, before its release for free circulation in the Community, to a splitting into different batches, the consignment must be subject, before this splitting is carried out, to the measures referred to in Article 4(1).For each of the batches which results from the splitting, an extract of the certificate of inspection shall be submitted to the relevant Member State's authority, in accordance with the model and the notes of Annex II. The extract of the certificate of inspection shall be endorsed by the relevant Member States' authorities in box 14.A copy of each endorsed extract of the certificate of inspection shall be kept together with the original certificate of inspection by the person identified as the original importer of the consignment and mentioned in box 11 of the certificate of inspection. Such copy shall carry the indication "COPY" or "DUPLICATE" printed or stamped thereon.After the splitting, the endorsed original of each extract of the certificate of inspection shall accompany the batch concerned, and will be presented to the relevant Member State's authority to comply with Article 4(1) in view of release for free circulation of the batch concerned.The consignee of a batch shall, at the reception thereof complete the original of the extract of the certificate of inspection in box 15, in order to certify that the reception of the batch has been carried out in accordance with Section B, point 6, of Annex III to Regulation (EEC) No 2092/91.The consignee of a batch shall keep the extract of the certificate of inspection at the disposal of the inspection body and/or inspection authority for not less than two years.3. The preparation and splitting operations referred to in paragraphs 1 and 2 shall be carried out in accordance with the relevant provisions of Articles 8 and 9 of Regulation (EEC) No 2092/91 as well as of Annex III, Sections B and C, thereto and in particular points 3 and 7 of Section C. The operations shall be carried out according to Article 5 of Regulation (EEC) No 2092/91.Article 6Without prejudice to any measures or actions taken in accordance with Article 9(9) and/or 10a of Regulation (EEC) No 2092/91, the release for free circulation in the Community of products not complying with the requirements of that Regulation shall be conditional on the removal of references to the organic production method from the labelling, advertising and accompanying documents.Article 7The relevant Member State's authorities and the authorities in the Member States responsible for the implementation of Regulation (EEC) No 2092/91, as well as the inspection authorities and inspection bodies, shall assist each other in applying this Regulation.Before 1 April 2002 Member States shall inform each other and the Commission on the authorities they have defined in the context of Article 2(5), as well as on the delegations they have given for the implementation of Article 4(8) and on the procedures, if any, followed under Article 4(9)(b). This information shall be updated by Member States as and when changes occur.Article 8Commission Regulation (EEC) No 3457/92 shall be repealed as from 1 July 2002.Article 9This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities and it shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 63, 3.3.2001, p. 16.(3) OJ L 350, 1.12.1992, p. 56.(4) OJ L 105, 23.4.1983, p. 1.(5) OJ L 11, 17.1.1992, p. 14.(6) OJ L 302, 19.10.1992, p. 1.(7) OJ L 253, 11.10.1993, p. 1.ANNEX IMODEL OF THE CERTIFICATE OF INSPECTION FOR IMPORT OF PRODUCTS FROM ORGANIC PRODUCTION INTO THE EUROPEAN COMMUNITYThe model of the certificate is determined with regard to:- the text,- the format, on one single sheet,- the layout and the dimensions of the boxes.>PIC FILE= "L_2001243EN.000901.TIF">>PIC FILE= "L_2001243EN.001001.TIF">>PIC FILE= "L_2001243EN.001101.TIF">ANNEX IIMODEL OF THE EXTRACT OF THE CERTIFICATE OF INSPECTIONThe model of the extract is determined with regard to:- the text,- the format,- the layout and the dimension of the boxes.>PIC FILE= "L_2001243EN.001301.TIF">>PIC FILE= "L_2001243EN.001401.TIF">